Name: Commission Regulation (EU) NoÃ 675/2012 of 23Ã July 2012 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council as regards the use of Talc (E 553b) and Carnauba wax (E 903) on unpeeled coloured boiled eggs and the use of Shellac (E 904) on unpeeled boiled eggs Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  animal product;  marketing;  food technology
 Date Published: nan

 24.7.2012 EN Official Journal of the European Union L 196/52 COMMISSION REGULATION (EU) No 675/2012 of 23 July 2012 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of Talc (E 553b) and Carnauba wax (E 903) on unpeeled coloured boiled eggs and the use of Shellac (E 904) on unpeeled boiled eggs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) and Article 30(5) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be amended in accordance with the procedure referred to in Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2). (3) Pursuant to Article 3(1) of Regulation (EC) No 1331/2008, the Union list of food additives may be updated either on the initiative of the Commission or following an application. (4) An application for authorisation of the use of Talc (E 553b) and Carnauba wax (E 903) on unpeeled coloured boiled eggs and the use of Shellac (E 904) on unpeeled boiled eggs was submitted and was made available to the Member States. (5) When used on the surface of unpeeled coloured boiled eggs the food additives Talc (E 553b), Carnauba wax (E 903) and Shellac (E 904) can serve decoration purposes by providing a more or less shining effect. In addition, Shellac (E 904) can contribute to a better preservation of all unpeeled boiled eggs when used on their surface. (6) Those food additives are not expected to migrate into the internal edible part of the eggs due to their insolubility and to their high molecular weight. The use of those food additives is not liable to have an effect on human health as their waxes remain on the egg shell. It is therefore appropriate to allow the use of Talc (E 553b) and Carnauba wax (E 903) on unpeeled coloured boiled eggs and the use of Shellac (E 904) on all unpeeled boiled eggs, coloured as well as non-coloured. (7) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the authorisation of use of Talc (E 553b), Carnauba wax (E 903) and Shellac (E 904) on unpeeled boiled eggs constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (8) Pursuant to the transitional provisions of Commission Regulation (EU) No 1129/2011 of 11 November 2011 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council by establishing a Union list of food additives (3), Annex II establishing the Union list of food additives approved for use in foods and conditions of use applies from 1 June 2013. In order to allow the use of Talc (E 553b) and Carnauba wax (E 903) on unpeeled coloured boiled eggs and the use of Shellac (E 904) on unpeeled boiled eggs before that date, it is necessary to specify an earlier date of application with regard to those food additives. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) OJ L 295, 12.11.2011, p. 1. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008 the following entries are inserted in the food category 10.2 Processed eggs and egg products after the entry for E 520-523: E 553b Talc 5 400 only on the surface of unpeeled coloured boiled eggs Period of application: From 13 August 2012 E 903 Carnauba wax 3 600 only on the surface of unpeeled coloured boiled eggs Period of application: From 13 August 2012 E 904 Shellac quantum satis only on the surface of unpeeled boiled eggs Period of application: From 13 August 2012